internal_revenue_service number release date index number cc corp 1-plr-107954-00 date legend corporation state x shareholder a spouse trust a trustee a trustee b successor trustees shareholder a’s foundation children’s foundations dear this letter responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction a previous private_letter_ruling tr-31-2494-93 issued to you with regard to sec_2055 and sec_2056 of the internal_revenue_code is unaffected by the present letter the information submitted for consideration is summarized below corporation a state x corporation uses the accrual_method of accounting and a calendar_year corporation has outstanding voting and nonvoting common_stock over percent of each type and class of stock is held by shareholder a or by trusts for the page plr-107954-00 benefit of shareholder a and trusts for the benefit of shareholder a’s children and grandchildren children and grandchildren following shareholder a’s death a significant portion of the stock in corporation will be held by trust a or marital trust marital trust for the benefit of spouse the wife of shareholder a during her lifetime trust a is a revocable_trust for the benefit of shareholder a following shareholder a’s death trust a becomes an irrevocable_trust for the benefit of spouse and eventually for the benefit of various foundations a medical_research_organization and or various other charities if spouse were to predecease shareholder a then at shareholder a’s death the foundations and or other charities would become the immediate beneficiaries of trust a at present trust a has three trustees shareholder a spouse and trustee a shareholder a and trustee a have each named successor trustees successor trustees trustee a and all of the successor trustees are officers and or directors of corporation trustee a and all of his successor trustees are also trustees or successor trustees of the trusts for the benefit of the children and grandchildren some of the ultimate beneficiaries of trust a have already been named however with regard to part of the trust a assets the trustees have the power asset allocation power to choose who will be the recipients and how the assets will be allocated among foundations charities and medical_research organizations trust a has as beneficiaries five private_foundations the five foundations the five foundations include shareholder a’s foundation of which shareholder a is an officer director and member and four children’s foundations each of which has a child of shareholder a as one of its officers directors and members shareholder a intends that following his death control of corporation remain with his family or family trusts he desires that none of the corporation stock held by trust a pass outside the family accordingly the following steps to be undertaken shortly after shareholder a’s death are proposed i any stock and warrants options convertible debentures and equity interests in corporation held by estate will be distributed from estate to trust a ii corporation will redeem for cash and or notes or other obligations of corporation all of the stock and any warrants options convertible debentures and equity page plr-107954-00 interests in corporation held by trust a the following representations have been made in connection with the redemption a corporation and trust a will each pay their own expenses associated with the redemption b throughout the 10-year period immediately following the redemption i the only persons having any beneficial_interest in trust a will be spouse marital trust and the five foundations and ii trust a will have no beneficial_interest in any entity holding either directly or indirectly any stock or warrants options or equity_interest in corporation except that trust a may have a beneficial_interest in estate c throughout the 10-year period immediately following the proposed redemption neither trust a nor any of the persons holding a beneficial_interest in trust a nor any person in which trust a holds a beneficial_interest that is marital trust spouse the five foundations and estate will hold directly or indirectly within the meaning of sec_318 any stock warrants options or equity_interest in corporation the only exceptions to the preceding sentence are the possible holding of an indirect interest in corporation by spouse and or estate the only interest in corporation held by spouse would be by attribution from her children or grandchildren under sec_318 the only interest in corporation held by estate would be by attribution from its beneficiaries under sec_318 d trust a and spouse will each execute and file the agreement required by sec_302 with respect to the acquisition of any interest in corporation within years from the date of the redemption e throughout the 10-year period immediately following the redemption neither trust a nor spouse will have any interest in corporation including an interest as an officer director or employee other than an interest as a creditor as described in sec_1_302-4 of the income_tax regulations and constructive_ownership under sec_318 of the code f throughout the 10-year period immediately following the redemption neither trust a estate the marital trust spouse or any of the five foundations will hold an economic_interest in or influence over corporation except for creditor interests page plr-107954-00 g throughout the 10-year period immediately following the proposed redemption trustee a and all other persons who are directors officers or employees of corporation will act with regard to corporation independently of any position they may have with trust a or a related_entity including a position such as trustee executor or employee of trust a shareholder a’s estate the marital trust or any of the five foundations h throughout the 10-year period immediately prior to the proposed redemption there will have been no transfers of corporation stock or warrants options convertible debentures or any equity interests in corporation to or from estate_trust a marital trust spouse or any of the five foundations except for the receipt by estate and or trust a of corporation stock from shareholder a on his death and or the receipt by trust a of corporation stock from estate any transfer of corporation stock or warrants options convertible debentures or any equity interests in corporation from estate to trust a will be undertaken in the normal course of settling the estate and will not be undertaken with a purpose of avoiding federal_income_tax i each of the five foundations was recognized as exempt from federal_income_tax under sec_501 and classified as a private_foundation under sec_509 the trust a assets will be distributed solely to charitable organizations described in sec_2055 j throughout the 10-year period immediately following the redemption none of the children’s foundations will at any time cease to be a private_foundation as described in sec_509 or its successor unless such foundation ceases to exist in conjunction with the transfer of its assets to a sec_501 charity k throughout the 10-year period immediately following the redemption no person will hold both i a beneficial_interest in any of the five foundations and ii stock or warrants options convertible debentures or any equity_interest in corporation directly or indirectly under the attribution_rules of sec_318 l throughout the 10-year period immediately following the redemption none of any corporation notes or other obligations of corporation held by trust a will constitute an equity_interest in corporation m in no event will the last payment on any corporation notes or any other obligations of corporation received by trust a be made more than years after the date of page plr-107954-00 the obligation’s issuance n none of the consideration from corporation including interest will consist entirely or partly of corporation’s promise to pay an amount that is based on or contingent on future earnings_of corporation an amount that is contingent on working_capital being maintained at a certain level or any similar contingency o any corporation note or other obligation to be issued to trust a will not be subordinated to the claims of general creditors of corporation p in the event of default on any note or other obligation no shares of stock in corporation or any related corporation will revert to trust a or spouse or any related_entity nor will trust a or spouse or any related_entity be permitted to purchase such stock at any public or private sale q no shareholder of corporation has been or will be obligated to purchase any of the stock to be redeemed r none of the stock to be redeemed will be sec_306 stock within the meaning of sec_306 s there will be no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed t at the time of the redemption the amount of cash plus the fair_market_value of any corporation notes or other obligations to be received from corporation by trust a will approximately equal the fair_market_value of the corporation stock to be surrendered by trust a in exchange therefor the redemption price will be reached through arms-length bargaining between corporation and trust a u any note or other obligation of corporation received by trust a will be a debt and not an equity_interest v the terms of any notes or other obligations of corporation received by trust a will provide rights that will be no greater or broader in scope than necessary for enforcement of trust a’s claim for payment of the notes or other obligations based solely on the information submitted and the representations set forth above we hold as follows page plr-107954-00 any corporation stock or other interests in corporation that is considered held by estate as a result of attribution to estate from any of estate’s beneficiaries under sec_318 will not be considered to be further attributed to trust a under sec_318 sec_318 the transfer of corporation stock or other interests in corporation from estate to trust a undertaken in the normal course of settling the estate will not prevent trust a and spouse from using the provisions of sec_302 to cut sec_318 family attribution the fact that directors officers and employees of corporation may also be trustees executors officers or employees of trust a or related entities and have asset allocation power as described above will not prevent trust a and spouse from using the provisions of sec_302 to cut sec_318 family attribution provided that throughout the 10-year period immediately following the redemption children and grandchildren are not beneficiaries of any of the children’s foundations and hold less than percent of the vote in determining the affairs of each of the children’s foundations the fact that the children’s foundations have children or grandchildren as members officers or directors will not prevent trust a and spouse from using the provisions of sec_302 to cut sec_318 family attribution provided that i trust a and spouse both file the agreement described in sec_302 of the code in accordance with sec_1_302-4 of the income_tax regulations and ii the conditions stated in sec_302 and ii are satisfied sec_318 will not apply and the redemption by corporation of its stock held by trust a as described above will constitute a complete termination of trust a's interest within the meaning of sec_302 the amount distributed to trust a by corporation in the redemption will be treated as a distribution in full payment for the stock surrendered as provided in sec_302 as provided by sec_1001 trust a will realize and recognize gain_or_loss on the redemption of the corporation stock for each share of stock surrendered gain_or_loss will be recognized to the extent of the difference between the redemption price the amount of cash plus the fair_market_value of the portion of any corporation notes or other obligations received in exchange for such share and page plr-107954-00 the adjusted_basis of such share as determined under sec_1011 provided that sec_341 relating to collapsible_corporations is not applicable and that the corporation stock is a capital_asset in the hands of trust a gain_or_loss if any will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter no gain_or_loss will be recognized to corporation on the distribution to trust a of solely cash and its own notes or other obligations we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the rulings contained in this letter are based on the law and service positions as currently in effect for the continuing validity of the rulings contained herein see sec_12 of revproc_2000_1 2000_1_irb_4 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours associate chief_counsel corporate by mark s jennings acting branch chief branch
